Citation Nr: 1146306	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In March 2011, the Board remanded the claim of entitlement to service connection for bilateral hearing loss so that the Veteran could be provided with a VA medical examination to determine the etiology of any hearing loss found.

In accordance with the remand instruction, the Veteran was provided with a VA audiological examination in April 2011.  Following subsequent review of the claims file, an addendum opinion was added in June 2011.  The medical opinion provided in conjunction with that examination was based on a review of the Veteran's service medical records.  However, the examiner stated that the Veteran's period of service was from 1971 to 1973, referred to a January 27, 1971, medical examination as an entrance examination, and referred to March 22, 1972, and February 20, 1973, reports as demonstrating "normal physical examination."

There are multiple errors with those statements.  First, the Veteran's active military service was from 1969 to 1971, not from 1971 to 1973.  Second, the January 27, 1971, medical examination was the Veteran's separation medical examination, not his entrance medical examination.  Third, the March 22, 1972, and February 20, 1973, reports were written after the Veteran's separation from service and were in conjunction with Reserve service status, not active service.  Finally, the February 20, 1973, report is an administrative note and does not mention, or otherwise indicate, that any physical examination was conducted on that date.

Therefore, the Board finds that the evidence of record demonstrates that the April 2011 VA audiological examination, and the associated June 2011 addendum, did not include a thorough review of the claims file, and as such they are not adequate because they relied upon and recited inaccurate information.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Compliance with a remand is not discretionary, and if the actions on remand fail to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to ascertain the etiology of his current bilateral hearing loss.  The claims file must be thoroughly reviewed by the examiner and the examination report should note that review.  The examiner should provide a detailed rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to his active service, including the reported in-service noise exposure.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service, his statements of continuous symptoms of hearing loss after service, and the November 2011 private audiological report.  If the Veteran's hearing loss is more likely attributable to factors unrelated to his military service, the examiner should specifically so state.

2. Then, readjudicate the claim for service connection for bilateral hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


